Exhibit 10.19

 

Credit Suisse

  Morgan Stanley Senior Funding, Inc.   Banc of America Securities LLC

Credit Suisse Securities (USA) LLC

  1585 Broadway   Banc of America Bridge LLC

Eleven Madison Avenue

  New York, New York 10036   Bank of America, N.A.

New York, New York 10010

    9 West 57th Street     New York, NY 10019

CONFIDENTIAL

June 19, 2007

Serafina Acquisition Limited

c/o BC Partners Ltd.

43-45 Portman Square

London, UK

W1H 6DA

Attention: Justin Bateman

Commitment Letter

Ladies and Gentlemen:

You have advised (a) Credit Suisse (together with its affiliates, “CS”), Banc of
America, N.A. (“BoA”), Banc of America Bridge LLC (“BoA Bridge”) and Morgan
Stanley Senior Funding, Inc. (“MSSF”), as initial lenders (collectively, in such
capacity, the “Initial Banks” and each a “Bank”), and (b) Credit Suisse
Securities (USA) LLC (“Credit Suisse”), MSSF and Banc of America Securities LLC
(“BAS”), as the joint lead arrangers (collectively, in such capacity, the “Lead
Arrangers”) that Serafina Acquisition Limited, a newly formed Bermuda exempted
company (“AcquisitionCo” or “you”) controlled by funds (the “BCEC Funds”)
advised by BC Partners Ltd. (together with certain of its affiliates, the
“Sponsor”), intends to enter into a share purchase agreement (together with the
schedules and exhibits thereto, the “Acquisition Agreement”) pursuant to which
it will acquire (the “Acquisition”) issued and outstanding shares of Intelsat
Holdings, Ltd., a Bermuda exempted company (“Target” and, together with its
subsidiaries, the “Acquired Business”). You have further advised us that, in
connection with the foregoing, you intend to consummate the other transactions
described in the Transaction Description attached hereto as Exhibit A.
Capitalized terms used but not defined herein have the meanings assigned to them
in Exhibit A and in the Term Sheets (as defined below). All references to
“dollars” or “$” in this letter agreement and the attachments hereto
(collectively, this “Commitment Letter”) are references to United States
dollars.

We understand that the sources of funds required to fund (a) the payment of the
Acquisition consideration, (b) the redemption of Existing Notes in the
Refinancing, (c) the refinancing (if any) of the Existing Credit Agreements,
(d) the purchase of Existing Notes tendered in the Change of Control Offers, and
(e) the payment of fees, commissions and expenses in connection with the
Transactions, will include:



--------------------------------------------------------------------------------

  •  

either (A) the issuance by the Borrower of $2,555 million aggregate gross
proceeds of 10-year, unsecured senior cash-pay notes (the “Senior Notes”)
pursuant to a Rule 144A or other private placement (the “Senior Notes Offering”)
or (B) in the event less than all of the Senior Notes are issued at the time the
Transactions are consummated, borrowings by the Borrower of up to $2,555 million
under an unsecured senior cash-pay credit facility (the “Senior Bridge
Facility”) as described in the Summary of Principal Terms and Conditions
attached hereto as Annex I (the “Senior Bridge Term Sheet”);

 

  •  

either (A) the issuance by the Borrower of $2,555 million aggregate gross
proceeds of 10-year, unsecured senior notes with a pay-in-kind toggle (the
“Senior PIK Notes” and, together with the Senior Notes, the “Notes”) pursuant to
a Rule 144A or other private placement (the “Senior PIK Notes Offering” and,
together with the Senior Notes Offering, an “Offering”) or (B) in the event less
than all of the Senior PIK Notes are issued at the time the Transactions are
consummated, borrowings by the Borrower of up to $2,555 million under an
unsecured senior credit facility with a pay-in-kind toggle (the “Senior PIK
Bridge Facility” and, together with the Senior Bridge Facility, the “Bridge
Facilities”) as described in the Summary of Principal Terms and Conditions
attached hereto as Annex II (the “Senior PIK Bridge Term Sheet”);

 

  •  

if the terms of an Existing Credit Facility set forth in Column A below are not
amended by the Proposed Amendments on or prior to the date on which the
Acquisition is consummated, borrowings under the senior credit facilities listed
opposite such Existing Credit Facility in column B below (the “Senior Credit
Facilities”), in each case having the terms described in the Summary of
Principal Terms and Conditions attached hereto as Annex III (the “Senior Credit
Facilities Term Sheet”):

 

Column A Existing Credit Facility

 

Column B Senior Credit Facility

Existing Sub Holdco Credit Facilities   Senior secured first lien credit
facilities in an aggregate amount of $642 million consisting of (i) an 8.5-year,
senior secured term loan B facility to Sub Holdco of $344 million, and (ii) a
6-year, senior secured revolving credit facility to Sub Holdco of $300 million
(the “Sub Holdco Secured Credit Facilities”).
Existing Intelsat Corp Credit Facilities   Senior secured first lien credit
facilities in an aggregate amount of $2,378 million consisting of (i) an
8.5-year, senior secured term loan A facility to Intelsat Corp of $347 million,
(ii) an 8.5-year, senior secured term loan B facility to Intelsat Corp of $1,781
million, and (iii) a 6-year, senior secured revolving credit facility to
Intelsat Corp of $250 million (the “Intelsat Corp Secured Credit Facilities”).
Existing Bermuda Credit Facility   Senior unsecured credit facility in an
aggregate amount of $1,000 million consisting of an 8.5-year term loan (the
“Bermuda Unsecured Credit Facility”).

 

  •  

to the extent that a Change of Control Offer is accepted by the holders of a
series of Existing Notes listed in column A below, borrowings under the term
loan facility listed opposite such

 

-2-



--------------------------------------------------------------------------------

 

series of Existing Notes in column B below (each, a “Backstop Change of Control
Facility”), in each case having the terms described in the Summary of Principal
Terms and Conditions attached hereto as Annex IV (the “Backstop Change of
Control Term Sheet”):

 

Column A Existing Notes

 

Column B Backstop Change of Control Facility

9 1/4% Notes

  Term borrowings by New Bermuda under a senior unsecured term loan facility
(the “9 1/4% Note Facility”).

Intermediate Holdco Notes

  Term borrowings by Intermediate Holdco under a senior unsecured term loan
facility (the “Intermediate Holdco Note Facility”).

8 1/4% Notes or 8 5/8% Notes

  Term borrowings by Sub Holdco under a senior unsecured term loan facility (the
“Sub Holdco Note Facility”).

9% Notes due 2014 or 9% Notes due 2016

  Term borrowings by Intelsat Corp under a senior unsecured term loan facility
(the “Intelsat Corp Note Facility”).

 

 

•

 

to the extent that a Change of Control Offer is accepted by the holders of the
11 1/4% Notes, borrowings under an unsecured cash-pay credit facility of New
Bermuda (the “New Bermuda Credit Facility”, and together with the Bridge
Facilities, the Senior Credit Facilities and the Backstop Change of Control
Facilities, the “Facilities”), having the terms set forth in Annex V (the “New
Bermuda Term Sheet” and together with the Senior Bridge Term Sheet, the Senior
PIK Bridge Term Sheet, the Senior Credit Facilities Term Sheet and the Backstop
Change of Control Term Sheet, the “Term Sheets”); 1 and

 

  •  

equity investments in the Borrower (including all existing direct and indirect
equity interests in the Target that “roll over” on or around the date that the
Acquisition is consummated, whether of vested shares, unvested shares or
otherwise, the “Equity Financing”) in an aggregate amount not less than 9.0% of
the total pro forma capitalization of the Borrower after giving effect to the
Transactions (excluding, for the avoidance of doubt, any letters of credit
issued and undrawn on the Closing Date (as defined below)) from the Equity
Investors.

No other new debt financing will be required to fund (a) the payment of the
Acquisition consideration, (b) the redemption of the Existing Notes in the
Refinancing, (c) the refinancing (if any) of the Existing Credit Agreements,
(d) the purchase of Existing Notes tendered in the Change of Control Offers, and
(e) the payment of fees, commissions and expenses in connection with the
Transactions. As used herein, the term “Closing Date” means the date of the
closing of the Acquisition, the initial funding of the Bridge Facilities or the
issuance of the Notes, as applicable (or if any Notes are issued prior to the
closing of the Acquisition and funded into escrow, the application of the
proceeds of such Notes from such escrow account to pay a portion of the purchase
price for the Acquisition), the amendments to the Existing Credit Facilities or
the funding of the Senior Credit Facilities, as applicable, and the purchase of
Existing Notes tendered in each Change of Control Offer.

 

1

The exact amount of each Backstop Change of Control Facility and the New Bermuda
Credit Facility shall be an amount sufficient to purchase all Existing Notes
tendered in the applicable Change of Control Offer (including any applicable
premium), and shall be determined based on (a) the actual Closing Date,
(b) accrued interest, and (c) other applicable refinancing costs.

 

-3-



--------------------------------------------------------------------------------

  1. Commitments.

You have requested that the Initial Banks (together with any other financial
institutions that may with our and your consent act as initial commitment
parties hereunder, the “Banks”) commit to provide the Facilities, and the
Arrangers agree to structure, arrange and syndicate the Facilities.

In connection with the foregoing, each Bank is pleased to advise you of its
commitment to provide one third of the principal amount of each of the
Facilities (the “Commitments”), in each case, upon the terms and subject to the
conditions set forth in this Commitment Letter and in the Term Sheets and the
Conditions Annex.

In addition, at your request, each Arranger has delivered to you a separate
engagement letter dated the date hereof (the “Engagement Letter”) setting forth,
among other things, the terms on which each Arranger has, in response to your
request, proposed terms for it to act, on an exclusive basis (together with any
other Arranger(s) hereunder or their respective affiliates), as joint
book-running manager, underwriter, initial purchaser and placement agent.

 

  2. Syndication.

It is agreed that the Initial Banks acting alone or through one of its
affiliates selected by it, will act as joint lead arranger (in such capacity, an
“Arranger” and, together with any other financial institutions that may with our
and your consent act as joint lead arranger hereunder, the “Arranger”) and as
joint book-runner for the Facilities. It is also agreed that a Bank will act as
administrative agent in connection with the Facilities. The Arrangers reserve
the right, prior to or after the execution of definitive documentation for any
of the Facilities (the “Facilities Documentation”; provided that if definitive
Facilities Documentation for any Facility is not completed prior to the closing
date anticipated or required by the Acquisition Agreement, then the Banks shall
fund such Facility pursuant to an interim loan agreement in substantially the
form attached to this Commitment Letter as Exhibit B (the “Interim Loan
Agreement”), and the definitive Facilities Documentation as used herein shall be
construed to mean such funded Interim Loan Agreement), to syndicate the
Facilities. It is further agreed that the Arrangers will exclusively manage the
syndication of the Facilities, and will, in such capacity, exclusively perform
the duties and exercise the authority customarily associated with their role as
Arranger. No Lender (as defined below) will receive compensation from you or the
Borrower with respect to any of the Facilities outside the terms contained
herein and in the letter of even date herewith addressed to you providing, among
other things, for certain fees relating to the Facilities (the “Fee Letter”) in
order to obtain its Commitments to participate in such Facilities, in each case
unless you and we so agree. You agree that no other agents, co-agents,
arrangers, co-arrangers or book-runners, managers or co-managers will be
appointed, no other titles will be awarded and no compensation (other than that
expressly contemplated by the Term Sheets or the Fee Letter) will be paid in
connection with the Facilities unless you and we so agree; provided, however,
(i) you may bring one or more other financial institutions selected by you into
any or all of the Facilities as additional agents, co-agents, arrangers,
co-arrangers, book-runners, managers or co-managers, in which case the
Commitments of the Banks hereunder in respect of the relevant Facilities will be
reduced ratably by the amount of the Commitments of such other financial
institutions in respect of such Facilities (provided that in no event shall the
aggregate Commitments of any Initial Bank hereunder in respect of each of the
Facilities be reduced to less than 25% for each of the relevant Facilities) and
(ii) you shall be entitled to replace any agent, co-agent, arranger,
co-arranger, book-runner, manager or co-manager in respect of any or all of the
Facilities. Credit Suisse shall have the “left” and/or the “top” placement for
each Facility in any and all marketing materials or other documents used in
connection with the syndication of such Facilities, and shall have the leading
role and responsibilities conventionally associated with such “left” and/or
“top” name placement (including maintaining sole “physical books”) in respect of
each such Facility.

 

-4-



--------------------------------------------------------------------------------

The Arrangers reserve the right, prior to or after the execution of the
Facilities Documentation, to syndicate all or a portion of their Commitments in
respect of each Facility to one or more institutions reasonably acceptable to
you that will become parties to the Facilities Documentation applicable to such
Facility (the Banks and the institutions becoming parties to such Facilities
Documentation, collectively, the “Lenders”); provided that the initial
syndication of the Commitments of the Banks in respect of each Facility will be
on a pro rata basis. Notwithstanding the foregoing, the Banks (i) shall not be
released from their Commitments hereunder by any such syndication unless and
until the applicable assignee funds all of the Commitments assigned to it on the
Closing Date and (ii) shall retain, unless you agree in writing, exclusive
control over all rights and obligations with respect to the Commitments,
including all rights with respect to consents, modifications and amendments to
the Facilities and to this Commitment Letter, the Term Sheets, the Conditions
Annex, the Fee Letter and the Engagement Letter, until the Closing Date has
occurred. Each of the Banks agrees that syndication of the Facilities is not a
condition to the Banks’ Commitments hereunder.

The Arrangers will, in consultation with you, exclusively manage all aspects of
the syndication of the Facilities, including selection of additional Lenders
reasonably acceptable to you, determination of when the Arrangers will approach
potential additional Lenders, and the final allocations of the Commitments in
respect of the Facilities among the additional Lenders; provided that, except as
otherwise set forth herein, any naming rights shall be subject to your consent.
You agree to, and will use commercially reasonable efforts to cause appropriate
members of management of the Acquired Business to, actively assist the Arrangers
in achieving a syndication of the Facilities. To assist the Arrangers in their
syndication efforts, you agree that you will, and will use commercially
reasonable efforts to cause your representatives and non-legal advisors,
representatives of the Sponsor, and appropriate members of management of the
Acquired Business to, (a) use commercially reasonable efforts to ensure that the
syndication efforts benefit from existing lending relationships of the Sponsor
and the Acquired Business, (b) use commercially reasonable efforts to make
available to prospective Lenders senior management and non-legal advisors of the
Borrower and (to the extent reasonable and practical) representatives of the
Sponsor and appropriate members of management of the Acquired Business,
(c) host, with the Arrangers, one (and, if necessary, more than one) meeting
with prospective Lenders under each of the Facilities, (d) assist the Arrangers
in the preparation of one or more confidential information memoranda and other
marketing materials to be used in connection with the syndication of each of the
Facilities, and (e) use commercially reasonable efforts to obtain, at your
expense (or at the expense of the Acquired Business), monitored public ratings
of the Bridge Facilities and the Notes from Moody’s Investors Service, Inc.
(“Moody’s”) and Standard & Poor’s Ratings Group (“S&P”) and to participate
actively in the process of securing such ratings, including having senior
management of the Borrower and (to the extent reasonable and practical)
representatives of the Sponsor and appropriate members of management of the
Acquired Business meet with such rating agencies.

From the date of this Commitment Letter until the Closing Date, you will ensure
that no debt financing for the Borrower, the Acquired Business or any of their
respective subsidiaries is announced, syndicated or placed without the prior
written consent of the Arrangers if such financing, syndication or placement
would have, in the reasonable judgment of the Arrangers, a materially
detrimental effect upon an offering of Notes.

Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter, none of (i) the commencement or completion of the syndication of
the Facilities, (ii) the obtaining of ratings referred to above or ratings on
any of the Notes and (iii) any of the other undertakings by you set forth in
this Section 2 (Syndication) shall constitute a condition to the availability of
the Facilities on the Closing Date.

 

-5-



--------------------------------------------------------------------------------

  3. Information.

You hereby represent and covenant that to your knowledge (a)(i) all written
factual information (other than projections, other forward-looking information
and information of a general economic or industry nature) that has been or will
be made available to the Banks by you or any of your representatives and
(ii) all information contained in any official presentation made by you or any
of your representatives to prospective Lenders, in each case in connection with
the transactions contemplated hereby (the “Information”), when taken as a whole,
is, and in the case of Information made available after the date hereof, will
be, correct in all material respects and does not, and in the case of
Information made available after the date hereof, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, in light of the circumstances under which such
statements are made (including customary bank syndication practices), not
materially misleading, and (b) any projections that have been or will be made
available to the Arrangers by you or any of your representatives in connection
with the transactions contemplated hereby have been and will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time made,
it being understood that actual results may vary materially from such
projections. You agree to supplement the Information if necessary so that the
representations and warranties in clause (a) of the preceding sentence remain
correct on the Closing Date. You acknowledge that the Banks and the Arrangers
may share with any of their respective affiliates (it being understood that such
affiliates will be subject to the confidentiality agreements between you and
us), and such affiliates may share with the Banks and the Arrangers, any
information related to the Acquired Business, or any of its subsidiaries or
affiliates (including, without limitation, in each case, information relating to
creditworthiness) and the transactions contemplated hereby. In arranging and
syndicating the Facilities, we will be entitled to use and rely on the
Information and the projections without responsibility for independent
verification thereof.

 

  4. Compensation and Expenses.

If the Closing Date occurs, as consideration for the Commitments of the Banks
hereunder with respect to the Facilities and the agreement of the Arrangers to
structure, arrange and syndicate the Facilities, you agree to pay, or cause to
be paid, to the Banks the fees set forth in the Term Sheets and the Fee Letter
in accordance with the terms thereof. Once paid, such fees shall not be
refundable under any circumstances, except as provided in the Fee Letter.

If the Closing Date occurs, you agree to reimburse, or to cause the Acquired
Business to reimburse, each of the Banks and the Arrangers upon the Closing Date
for (i) all reasonable and documented out-of-pocket costs and expenses
(including, without limitation, reasonable legal fees and expenses for not more
than one counsel with respect to the Facilities plus, if necessary, one local
counsel per jurisdiction) and (ii) all reasonable and documented out-of-pocket
printing, reproduction, document delivery, travel and communication costs
incurred in connection with the syndication and execution of the Facilities and
the preparation, review, negotiation, execution and delivery of this Commitment
Letter, the Term Sheets, the Conditions Annex, the Fee Letter and the Facilities
Documentation.

 

  5. Conditions.

The initial funding of the Facilities by the Banks hereunder is subject to the
conditions set forth in Annex VI hereto (the “Conditions Annex”), which shall
have been satisfied or waived.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Term
Sheets, the Facilities Documentation or any other letter agreement or other
undertaking concerning the financing of the Transactions to the contrary,
(i) the only representations and warranties the making of which shall be a
condition to availability of the Facilities or loans under the Interim Loan
Agreement on the Closing

 

-6-



--------------------------------------------------------------------------------

Date shall be the Specified Representations (as defined below), (ii) the terms
of the Facilities Documentation shall contain no condition precedent (including,
without limitation, written notice of borrowing and absence of any default or
potential event of default) other than those set forth in the Conditions Annex
and shall not impair availability of the Facilities on the Closing Date if the
conditions set forth in the Conditions Annex are satisfied, and (iii) it is
understood that (A) other than with respect to any UCC Filing Collateral or
Stock Certificates (each as defined below), to the extent any guarantee under a
Facility or collateral under a Senior Credit Facility is not provided on the
Closing Date after your use of commercially reasonable efforts to do so, the
delivery of such guarantee and/or collateral shall not constitute a condition
precedent to the availability of the Facilities on the Closing Date but shall be
required to be delivered after the Closing Date pursuant to arrangements to be
mutually agreed by the parties hereto acting reasonably, (B) with respect to
perfection of security interests in UCC Filing Collateral, your sole obligation
shall be to deliver, or cause to be delivered, necessary UCC financing
statements to the Administrative Agent or to cause borrower of the applicable
secured facility or the applicable guarantor to irrevocably authorize the
Administrative Agent to file necessary UCC financing statements, and (C) with
respect to perfection of security interests in Stock Certificates, your sole
obligation shall be to deliver, or cause to be delivered, (x) the stock
certificates of the borrower of the applicable secured facility duly endorsed in
blank and (y) the Stock Certificates to the Administrative Agent as and to the
extent they are delivered by the Target pursuant to the Acquisition Agreement,
duly endorsed in blank. For purposes hereof, (1) “Specified Representations”
means customary representations and warranties relating to corporate power and
authority, the enforceability of the applicable Facilities Documentation or
Interim Loan Agreement, as applicable (only to the extent such Facility is
funded on the Closing Date), Federal Reserve margin regulations and the
Investment Company Act, (2) “UCC Filing Collateral” means collateral for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement and (3) “Stock Certificates” means collateral consisting of stock
certificates representing capital stock of the material domestic restricted
subsidiaries of the borrower under each secured facility for which a security
interest can be perfected by delivering such stock certificates to the extent
the same may be pledged under applicable law and without causing material
adverse tax consequences.

 

  6. Indemnity.

By your acceptance below, you hereby agree to indemnify and hold harmless each
of the Banks and the Arrangers and their respective affiliates (including,
without limitation, controlling persons) and the directors, officers, employees
and agents of the foregoing (each, an “Indemnified Person”) from and against any
and all losses, claims, damages, liabilities or expenses to which any such
Indemnified Person shall become subject arising out of or in connection with any
action, investigation, suit or other proceeding (whether commenced or
threatened) relating to or arising out of or in connection with this Commitment
Letter, the Term Sheets, the Conditions Annex, the Fee Letter, the Facilities or
any of the transactions contemplated hereby or the providing or syndication of
the Facilities, and to reimburse each Indemnified Person for any reasonable and
documented out-of-pocket legal or other expenses incurred in connection with
investigating, preparing to defend or defending against, or participating in,
any such action, investigation, suit or other proceeding (whether or not such
Indemnified Person is a party to any action or proceeding), other than any of
the foregoing of any Indemnified Person to the extent determined by a court of
competent jurisdiction to have resulted by reason of the gross negligence, bad
faith or willful misconduct of, or breach of this Commitment Letter, the Term
Sheets, the Conditions Annex, or the Fee Letter by, such Indemnified Person or
any of its affiliates, or the directors, officers, employees or agents of any of
them. You shall not be liable for any settlement of any such proceeding effected
without your written consent, but if settled with such consent, you shall
indemnify the Indemnified Persons from and against any loss or liability by
reason of such settlement, subject to your rights in this paragraph to claim
exemption from your indemnity obligations. None of the Banks, the Arrangers or
any other Lender (or any of their respective affiliates) shall be responsible or
liable to the Sponsor, the Borrower or any of their

 

-7-



--------------------------------------------------------------------------------

respective subsidiaries, affiliates or stockholders for any consequential
damages which may be alleged as a result of this Commitment Letter, the Term
Sheets, the Conditions Annex, the Fee Letter, the Facilities or the transactions
contemplated hereby.

 

  7. Confidentiality.

This Commitment Letter is furnished for your benefit, and may not be relied on
by any other person or entity. This Commitment Letter is entered into upon the
condition that neither the existence of this Commitment Letter, the Term Sheets,
the Conditions Annex or the Fee Letter nor any of their contents shall be
disclosed by the Banks or the Arrangers or any of their affiliates, or by you or
any of your affiliates, directly or indirectly, to any other person, except that
such existence and contents may be disclosed (i) as may be compelled in a
judicial or administrative proceeding or as otherwise required by law, and
(ii) to the Banks, the Arrangers and their respective affiliates’ directors,
officers, employees, advisors and agents and to you, the Equity Investors and
your and their respective directors, officers, employees, advisors and agents,
in each case on a confidential and “need-to-know” basis and only in connection
with the transactions contemplated hereby, and as reasonably required for the
syndication. In addition, (a) this Commitment Letter, the Term Sheets, the
Conditions Annex and the Fee Letter may be disclosed to the stockholders of the
Target, the Acquired Business and their respective directors, officers,
employees, advisors and agents, in each case on a confidential and
“need-to-know” basis and only in connection with the transactions contemplated
hereby; provided that, prior to the execution of the Acquisition Agreement by
you and Target, the Fee Letter may be so disclosed only to the extent portions
thereof have been redacted in a manner reasonably satisfactory to us, and
(b) this Commitment Letter, the Term Sheets and the Conditions Annex may be
disclosed to regulatory agencies and other authorities with jurisdiction over
the Acquired Business, the approval of which is necessary or desirable for the
consummation of the Acquisition.

 

  8. Other Services.

You acknowledge and agree that the Banks, the Arrangers and/or their affiliates
may be requested to provide additional services with respect to the Sponsor, the
Acquired Business and/or their respective affiliates or other matters
contemplated hereby. Any such services will be set out in and governed by a
separate agreement(s) (containing terms relating, without limitation, to
services, fees and indemnification) in form and substance satisfactory to the
parties thereto. Nothing in this Commitment Letter is intended to obligate or
commit the Banks or the Arrangers or any of their respective affiliates to
provide any services other than as set out herein.

You acknowledge that each Arranger and its affiliates (the term “Arranger” as
used in this paragraph being understood to include such affiliates) may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies with which you, the Borrower, the Sponsor,
the Acquired Business, the stockholders of the Target or your or their
respective affiliates may have conflicting interests regarding the Transactions
and otherwise and that each Arranger may act as it deems appropriate in acting
in such capacities. You and your affiliates further acknowledge and agree that
in connection with all aspects of the Transactions and the transactions
contemplated by this Commitment Letter, you and your affiliates, on the one
hand, and the Arrangers, on the other hand, have an arm’s length business
relationship that creates no fiduciary duty on the part of the Arrangers and
each expressly disclaims any fiduciary relationship. The Arrangers will not use
confidential information obtained from you, the Borrower, the Acquired Business
or the stockholders of the Target in connection with the performance by the
Arrangers of services for other companies and will not furnish any such
information to other companies. You also acknowledge that the Arrangers have no
obligation in connection with the Transactions to use, or to furnish to you, the
Borrower, the Sponsor, the Acquired Business or your or their respective
subsidiaries, confidential information obtained from other companies or
entities.

 

-8-



--------------------------------------------------------------------------------

You further acknowledge that each Arranger is a full service securities firm and
it and each Bank may from time to time effect transactions, for its own or its
affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of the Acquired Business, the
Borrower, their respective affiliates and other companies that may be the
subject of the transactions contemplated by this Commitment Letter.

 

  9. Governing Law, Etc.

This Commitment Letter and the Commitments of the Banks shall not be assignable
by you without the prior written consent of the Banks and the Arrangers except
to a newly formed wholly owned subsidiary of yours, and any purported assignment
without such consent shall be void. This Commitment Letter may not be amended or
any provision hereof waived or modified except by an instrument in writing
signed by the Banks, the Arrangers and you. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed counterpart of a signature page of this Commitment Letter by
facsimile transmission or electronic photocopy (i.e., “pdf”) shall be effective
as delivery of a manually executed counterpart of this Commitment Letter.
Headings are for convenience only. This Commitment Letter is intended to be for
the benefit of the parties hereto and is not intended to confer any benefits
upon, or create any rights in favor of, any person other than the parties
hereto, the Lenders and, with respect to the indemnification provided under
Section 6 (Indemnity) above, each Indemnified Person.

THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD
BE REQUIRED THEREBY. ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR
ACTION ARISING OUT OF THIS COMMITMENT LETTER IS HEREBY WAIVED. THE PARTIES
HERETO HEREBY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL AND NEW
YORK STATE COURTS LOCATED IN THE CITY OF NEW YORK (AND APPELLATE COURTS THEREOF)
IN CONNECTION WITH ANY DISPUTE RELATED TO THIS COMMITMENT LETTER OR ANY OF THE
MATTERS CONTEMPLATED HEREBY. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to any other
party hereto shall be effective service of process against such other party for
any action, suit or other proceeding relating to any such dispute. The parties
hereto irrevocably and unconditionally waive any objection to the laying of such
venue of any such action, suit or other proceeding brought in any such court and
any claim that any such action, suit or other proceeding has been brought in an
inconvenient forum. A final judgment in any such action, suit or other
proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction the party against whom judgment has been rendered is or may
be subject by suit upon judgment.

 

  10. Patriot Act.

We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), the Banks, the Arrangers, and the Lenders are required to obtain, verify
and record information that identifies each borrower under the Facilities, which
information includes the name, address and tax identification number of each
Borrower and other information regarding each Borrower that will allow the
Banks, the Arrangers, or such Lender to identify each Borrower in accordance
with the Patriot Act. This notice is given in accordance with the requirements
of the Patriot Act and is effective as to the Banks, the Arrangers, and the
Lenders.

 

-9-



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms hereof and of the Term Sheets, the
Conditions Annex and the Fee Letter by returning to us (electronically or
otherwise) executed counterparts of this Commitment Letter, the Fee Letter and
the Engagement Letter not later than 5:00 p.m., New York City time, on June 29,
2007; provided that the commitment of Bank of America N.A. to provide its
commitment with respect to the Facilities is only conditioned on your acceptance
of the Fee Letter. This Commitment Letter and the agreement of the Arrangers to
provide the services described herein are also conditioned upon your acceptance
hereof and of the Fee Letter and the Engagement Letter, as set forth above. Upon
the earlier to occur of (A) the consummation of the Acquisition with or without
the funding of the Facilities, (B) the date which is fourteen days after the
“Outside Date” as defined in the Acquisition Agreement (as the same may be
extended in accordance with the terms of the Acquisition Agreement), if none of
the Facilities Documentation (including any funded term sheet as contemplated
herein) shall have been executed and delivered by the Banks and the Borrower
prior to that date and (C) upon written notice from the Borrower of the
termination of the Acquisition Agreement, this Commitment Letter and the
agreement of the Arrangers to provide the services described herein shall
automatically terminate unless each of the Borrower and the Arrangers shall, in
its discretion, agree to an extension. Notwithstanding the foregoing, assuming
the Acquisition is consummated (and the Change of Control Offers have not been
consummated), the commitments with respect to each Backstop Change of Control
Facility for which the applicable Change of Control Offer has not been
consummated concurrently with the Acquisition will not terminate until the
earlier of (x) 90 days after the Closing Date and (y) the date on which the
applicable Change of Control Offer has expired and, as to any such Backstop
Change of Control Facility, such earlier date shall be the “Commitment
Termination Date”. The confidentiality, indemnification and governing law and
forum provisions hereof and in the Term Sheets and the Fee Letter shall survive
termination of this Commitment Letter (or any portion hereof) or the Commitments
of the Lenders hereunder (provided that such provisions of the Commitment Letter
shall be superseded by the same provisions of the Facilities Documentation on
and after the Closing Date). The provisions under Section 2 (Syndication) above
shall survive the execution and delivery of the Facilities Documentation.

BY SIGNING THIS COMMITMENT LETTER, EACH OF THE PARTIES HERETO HEREBY
ACKNOWLEDGES AND AGREES THAT (A) BANK OF AMERICA IS OFFERING TO PROVIDE EACH OF
THE CREDIT FACILITIES SEPARATE AND APART FROM BANC OF AMERICA BRIDGE’S OFFER TO
PROVIDE THE BRIDGE FACILITIES AND (B) BANC OF AMERICA BRIDGE IS OFFERING TO
PROVIDE THE BRIDGE FACILITIES SEPARATE AND APART FROM THE OFFER BY BANK OF
AMERICA TO PROVIDE EACH OF THE CREDIT FACILITIES. YOU MAY, AT YOUR OPTION, ELECT
TO ACCEPT THIS COMMITMENT LETTER (AND THE APPLICABLE PROVISIONS OF THE FEE
LETTER) WITH RESPECT TO EITHER THE CREDIT FACILITIES OR THE BRIDGE FACILITIES OR
BOTH.

[signature page follows]

 

-10-



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

Very truly yours,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

CREDIT SUISSE SECURITIES (USA) LLC

By:  

 

Name:   Title:  

 

Signature Page to Engagement Letter



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:  

 

Name:   Title:  

BANC OF AMERICA BRIDGE LLC

By:  

 

Name:   Title:  

BANC OF AMERICA SECURITIES LLC

By:  

 

Name:   Title:  

 

Signature Page to Engagement Letter



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.

By:  

 

Name:   Title:  

 

Signature Page to Engagement Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first written above:

SERAFINA ACQUISITION LIMITED By:  

 

Name:   Title:  

 

Signature Page to Engagement Letter